Filed 5/31/22 Whatley v. Johnson CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


 YAUNTANELL K. WHATLEY,                                        B310249

           Plaintiff and Respondent,                           Los Angeles County
                                                               Super. Ct. No. 18CHRO00997
           v.

 MELVIN VAN WHITTICKER
 JOHNSON, JR.,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Timothy M. Weiner, Judge. Affirmed.

     The Mines Law Firm and Jasmine A. Mines for Defendant
and Appellant.

      Jeff Lewis Law, Jeffrey Lewis and Sean C. Rotstan for
Plaintiff and Respondent.
                      ____________________
       The trial court granted Yauntanell K. Whatley’s petition to
renew a domestic violence protective order against Melvin Van
Whitticker Johnson, Jr. Johnson appeals this order.
Undesignated statutory references are to the Penal Code.
                                  I
       We recount the facts in the light favorable to the order.
       Whatley and Johnson had a daughter in late August 2017.
       On September 23, 2017, Whatley tried to end her
relationship with Johnson. When Johnson left her house,
Whatley locked the door and texted him not to return. Johnson
broke down Whatley’s doors and chased and yelled at her. He
took her cell phone from her and threatened to kill her and leave
her in a ditch. She ran outside and cried for help from neighbors.
Johnson dragged her back inside. Whatley held their infant
daughter in her arms during these events. Johnson eventually
left when Whatley’s neighbors said they had called the police.
       The court granted Whatley’s petition for a temporary
protective order. It then held a hearing on Whatley’s petition for
a domestic violence protective order under the Domestic Violence
Prevention Act (Fam. Code, § 6200 et seq.). The trial court
granted the protective order for a year, which it later extended to
two years.
       In September 2018, police arrested Johnson. An
information charged him with manufacturing an assault weapon
(§ 30600, subd. (a)), possessing an assault weapon (§ 30605), and
possessing a firearm in violation of a protective order (§ 29825).
The prosecutor dismissed the first count, and Johnson pleaded
nolo contendere to the other two counts.
       Whatley petitioned the court to renew the protective order.
At the hearing, Whatley testified that Johnson continued to call




                                 2
and text her from blocked numbers and from family and friends’
numbers. She submitted records showing many calls from the
same blocked number, as well as texts from blocked numbers or
Johnson’s relatives’ numbers. She said she had seen him drive
by or parked on her street at least twice after the court granted
the protective order. A neighbor and cousin similarly testified
they had seen Johnson on the street in front of Whatley’s house
after the protective order was in effect.
       Whatley also testified and submitted court documents
showing Johnson had been arrested and convicted of violating the
protective order and possessing an assault weapon. She stated
Johnson had shown her pictures of an AR-15 assault rifle with
multiple magazines and tools, as well as threatened to kill her.
She further stated he called her and said “Bitch I know it was
you” after police arrested him. When counsel asked Johnson
about his arrest and convictions, he invoked his Fifth
Amendment right not to testify.
       After hearing testimony and argument from counsel, the
trial court granted the renewal for five years. The court found
Whatley had met her burden of showing she had a reasonable
apprehension of future abusive conduct. The court “specifically
ma[d]e that finding based on the violation of the restraining
order with regard to the possession of a weapon.”
       Johnson appealed.
       We grant Johnson’s motion to augment the record to
include records filed in the trial court and identified in his
designation that did not appear in the record in this court. We
deny his motion to supplement the record with court documents
relating to later events. We deny Whatley’s motion to strike as
moot.




                               3
                                  II
       Johnson incorrectly argues the order lacks substantial
support.
       The parties agree we review a court’s renewal of a
protective order for abuse of discretion and uphold factual
findings supported by substantial evidence.
       The parties diverge on the application of the substantial
evidence review standard to this case. Johnson argues because
the trial court only mentioned the possession of firearms in
violation of the protective order in its ruling, that is the only
evidence we can consider on appeal. This misunderstands
substantial evidence review.
       Substantial evidence review is a highly deferential
standard. In applying this standard, we review the record as a
whole and accept all evidence supporting the order. We disregard
contrary evidence. We draw all inferences in favor of the order.
We do not reweigh evidence. (Schmidt v. Superior Court (2020)
44 Cal.App.5th 570, 581.) This is true both for implicit and
explicit factual findings. Lack of specificity does not undermine a
finding if the record reveals rational support. (Letgolts v. David
H. Pierce & Associates, PC (2021) 71 Cal.App.5th 272, 286.) If
substantial evidence supports the trial court’s findings, they
govern our review. (Schmidt, at p. 581.) We review the trial
court’s decision, not its reasoning. (Kokubu v. Sudo (2022) 76
Cal.App.5th 1074, 1082.)
       A court should grant a petition to renew a domestic
violence protective order where the protected party has a
reasonable apprehension of future abusive conduct. (Ritchie v.
Konrad (2004) 115 Cal.App.4th 1275, 1279 (Ritchie).)




                                4
       Substantial evidence supports the trial court’s finding that
Whatley met this burden. Whatley testified Johnson repeatedly
violated the original protective order. He called and texted her in
violation of the no-contact provision. Whatley further testified
she had seen Johnson in front of her house at least twice. A
neighbor and a cousin also testified they had seen Johnson in
front of Whatley’s house.
       Whatley said she had told multiple authorities that
Johnson retained weapons after the imposition of the original
protective order and that she was extremely concerned for the
safety of her family. He sent her images of assault rifles.
Johnson called her after his arrest and said, “Bitch I know it was
you.”
       Courts properly consider the circumstances that led to the
original protective order in determining whether to grant a
renewal. (Ritchie, supra, 115 Cal.App.4th at 1290.) Here, those
circumstances included Johnson physically breaking down
Whatley’s door, chasing her around her house while she held
their infant daughter, threatening her, and grabbing and
dragging her.
       Resolving all conflicts in the evidence and drawing all
inferences in favor of the judgment, the record contains sufficient
evidence to support the trial court’s finding Whatley had a
reasonable apprehension of future abusive conduct. The trial
court did not abuse its discretion.
       Johnson contends the trial court’s consideration of his
convictions violated section 1016, subdivision (3). That section
prevents the use of a misdemeanor nolo contendere plea or any
admissions made in connection with the plea from being used as
admissions against the defendant in later civil suits based upon




                                 5
the same conduct. Johnson argues the domestic violence
protective order hearing was a later civil suit and it was therefore
improper for the court to consider his plea as an admission that
he possessed a firearm in violation of the protective order.
Johnson forfeited this issue by not raising it below.
      Johnson also argues his trial counsel was ineffective.
Whatley’s opposition points out the doctrine about ineffective
assistance of counsel applies only to criminal cases and thus is
irrelevant to this appeal. Johnson’s reply cites four cases. None
mentions the doctrine of ineffective assistance of counsel. (See
People v. Yartz (2005) 37 Cal.4th 529, 534–542; Watson v. Dept. of
Transportation (1998) 68 Cal.App.4th 885, 889–895; Reyes v.
Liberman Broadcasting, Inc. (2012) 208 Cal.App.4th 1537, 1543–
1560, review granted and opinion superseded by Reyes v.
Liberman Broadcasting, Inc. (2012) 149 Cal.Rptr.3d 675, review
dismissed and remanded by Reyes v. Liberman Broadcasting, Inc.
(2014) 176 Cal.Rptr.3d 265; In re Marriage of Priem (2013) 214
Cal.App.4th 505, 509–513.)
      This presentation offers no authority for reversing the
judgment.
      In his reply, Johnson asks us to exercise our discretion to
address the issue because it is purely legal. We decline to decide
this unnecessary question.




                                 6
                      DISPOSITION
     We affirm and award costs to Whatley.



                                       WILEY, J.

We concur:



             STRATTON, P. J.




             GRIMES, J.




                               7